

117 S1967 IS: Childcare Expansion for Military Families Act of 2021
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1967IN THE SENATE OF THE UNITED STATESJune 8, 2021Ms. Sinema introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish a program to carry out minor military construction projects to construct child development centers and to provide education and treatment services for infant and early childhood mental health, and for other purposes.1.Short titleThis Act may be cited as the Childcare Expansion for Military Families Act of 2021.2.Temporary program to use minor military construction authority for construction of child development centers(a)Program authorizedThe Secretary of Defense shall establish a program to carry out minor military construction projects under section 2805 of title 10, United States Code, to construct child development centers.(b)Increased maximum amounts applicable to minor construction projectsFor the purpose of any military construction project carried out under the program under this section, the amount specified in section 2805(a)(2) of title 10, United States Code, is deemed to be $15,000,000.(c)Notification and approval requirements(1)In generalThe notification and approval requirements under section 2805(b) of title 10, United States Code, shall remain in effect for construction projects carried out under the program under this section.(2)ProceduresThe Secretary shall establish procedures for the review and approval of requests from the Secretaries of military departments to carry out construction projects under the program under this section.(d)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the program under this section.(2)ElementsThe report required by paragraph (1) shall include a list and description of the construction projects carried out under the program under this section, including the location and cost of each project.(e)Expiration of authorityThe authority to carry out a minor military construction project under the program under this section expires on September 30, 2023.(f)Construction of authorityNothing in this section may be construed to limit any other authority provided by law for a military construction project at a child development center.(g)DefinitionsIn this section:(1)Child development centerThe term child development center includes a facility, and the utilities to support such facility, the function of which is to support the daily care of children aged six weeks old through 12 years old for full-day, part-day, and hourly service. (2)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.3.Education and Infant and Early Childhood Mental Health Consultation services for Infant and Early Childhood Mental Health (IECMH)(a)Assessment of availability of servicesThe Secretary of Defense shall conduct a comprehensive assessment of the availability of Federal, State, and local early childhood education and infant and early childhood mental health (IECMH) consultation services on and in the vicinity of a covered military installation for identifying and addressing infant and early childhood mental health needs of children of members of the Armed Forces. This assessment shall include the following:(1)The local availability of developmentally appropriate services advancing social and emotional development and infant and early childhood mental health of infants, toddlers, and young children, including certification or endorsement programs for professionals serving as infant early childhood mental health consultants for early education programs and centers.(2)The local availability of adequate diagnostic and non-medical intervention services for infants, toddlers, or young children identified as requiring infant and early childhood mental health treatment.(3)The local availability of supplemental services for infant and early childhood mental health such as Infant and Early Childhood Mental Health (IECMH) consultation by licensed professionals who are also certified or endorsed in IECMH. (4)The ease of access for individuals with identified infant and early childhood mental health needs to adequate, comprehensive educational services, such as the length of time on waiting lists.(b)Review of best practicesIn preparing the assessment under subsection (a), the Secretary of Defense shall conduct a review of best practices of providing infant and early childhood mental health consultation in the United States in the provision of covered educational services and support services for infant and early childhood mental health, including an assessment of Federal and State early education and mental health services for infant and early childhood mental health in each State, with an emphasis on locations where members of the Armed Forces and their dependent children reside. The Secretary of Defense shall conduct the review in coordination with the Secretary of Education.(c)Demonstration projects(1)Projects authorizedThe Secretary of Defense may conduct one or more demonstration projects to evaluate improved approaches to the provision of covered educational and infant and early childhood mental health services to children of members of the Armed Forces for the purpose of evaluating and the efficacy of infant and early childhood mental health consultation models to improve social-emotional development outcomes for military children enrolled in child development centers, reducing incidents of behavioral issues and or need for intensive treatment, and early identification of needs requiring non-medical intervention as considered appropriate by the Secretary.(2)Infant and early childhood mental health consultation(A)Consultation(i)In generalThe Secretary of Defense may authorize the development of a comprehensive professional development curricula for use in training non-medical counselors in infant and early childhood mental health and consultation to serve in child development centers, and to allow for the training of Department of Defense-contracted child and youth behavioral-military family life counselors as infant early childhood mental health consultants.(ii)Competency guidelines The curricula developed under clause (i) shall be based on a set of competency guidelines designed to enhance culturally sensitive, relationship-focused practice within the framework of infant and early childhood mental health recognized by authorizing agencies such as the Alliance for the Advancement of Infant Mental Health for purposes of certification or endorsement as a IECMH practitioner. (B)PersonnelThe Secretary of Defense may utilize for purposes of the demonstration projects personnel who are professionals with a level (as determined by the Secretary) of post-secondary education that is appropriate for the provision of safe and effective services for infant and early childhood mental health and who are from an accredited educational facility in the mental health, human development, social work field to act as consultation level providers of promotive, preventive, and behavioral non-medical intervention services within child development centers for infant and early childhood mental health. Such personnel may be authorized—(i)to develop and monitor promotion, prevention, and non-medical intervention plans for military children within child development centers who are participating in the demonstration projects;(ii)to provide appropriate training in the provision of approved services to participating children;(iii)to provide non-medical counseling services to children and their primary caregivers outside of the child development center as required;(iv)to coordinate with other established installation and community resources to coordinate and collaborate regarding needed services, such as New Parent Support Program, Behavioral Health, Tricare mental health providers, HealthySteps, and early behavioral intervention services; and(v)to be endorsed, or work toward becoming endorsed, by a recognized infant and early childhood mental health organization such as the Alliance for the Advancement of Infant Mental Health.(3)Evaluations of outcomesThe Secretary of Defense may authorize an evaluation of outcomes from any demonstration project to determine the value of infant and early childhood mental health consultation within child development centers.(4)Services under corporate services provider modelIn carrying out the demonstration projects, the Secretary of Defense may utilize a corporate services provider model. Employees of a provider under such a model shall include personnel who implement special educational and behavioral intervention plans for children of members of the Armed Forces that are developed, reviewed, and maintained by supervisory level providers approved by the Secretary. In authorizing such a model, the Secretary shall establish—(A)minimum education, training, and experience criteria required to be met by employees who provide services to children;(B)requirements for IECMH consultation personnel and supervision, including requirements for infant and early childhood mental health credentials and for the frequency and intensity of supervision; and(C)such other requirements as the Secretary considers appropriate to ensure the safety and protection of children who receive services from such employees under the demonstration projects.(5)PeriodIf the Secretary of Defense determines to conduct demonstration projects under this subsection, the Secretary shall commence such demonstration projects not later than 180 days after the date of the enactment of this Act. The demonstration projects shall be conducted for not less than 2 years.(6)EvaluationThe Secretary of Defense shall conduct an evaluation of each demonstration project conducted under this section. The evaluation shall include the following:(A)An assessment of the extent to which the activities under the demonstration project contributed to positive outcomes for children of members of the Armed Forces.(B)An assessment of the extent to which the activities under the demonstration project led to improvements in services and continuity of care for such children.(C)An assessment of the extent to which the activities under the demonstration project improved military family readiness and enhanced military retention.(d)Relationship to other benefitsNothing in this section precludes the eligibility of members of the Armed Forces and their dependents for extended benefits under section 1079 of title 10, United States Code.(e)Reports on demonstration projectsNot later than 30 months after the commencement of any demonstration project under subsection (e), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the demonstration project. The report shall include a description of the project, the results of the evaluation under subsection (e)(5) with respect to the project, and a description of plans for the further provision of services for children of members of the Armed Forces under the project.(f)DefinitionsIn this section:(1)ChildThe term child has the meaning given that term in section 1072 of title 10, United States Code.(2)Covered educational and treatment servicesThe term covered educational and treatment services means provision of quality early childhood education that promotes healthy social and emotional development and provides supports for children experiencing mental health challenges and supportive services that include assessment, coaching for educators and parents, and when warranted, referral to appropriately licensed and specialized infant and early childhood mental health services for diagnosis, therapeutic treatment, and early intervention. (3)Covered military installationThe term covered military installation means a military installation at which at least 1,000 members of the Armed Forces are assigned who are eligible for an assignment accompanied by dependents.(4)Infant and Early Childhood Mental HealthThe term Infant and Early Childhood Mental Health (IECMH) means the developing capacity of the child, birth to age 5, to form close and secure adult and peer relationships, to experience, manage, and express a full range of emotions, and to explore the environment and learn, all in the context of family, community, and culture.(5)Local educational agencyThe term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)), except that the term includes publicly financed schools in communities, Department of Defense domestic dependent elementary and secondary schools, and schools of the defense dependents’ education system.